Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the market value or price at or about the dates of exportation involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, for exportation to the United States, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the act *688of 1930, is the appraised value, less any amount added mdcr duress, and that the proper basis of appraisal of the merchandise herein is the export value.
On the agreed facts I find and hold the proper dutiable export value of the merchandise involved in these appeals is the value found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.